Citation Nr: 0204463	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  98-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1954, and from January 1955 to March 1973; he died in April 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  The appellant has been notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  During the veteran's lifetime, service connection was not 
established for any disabilities.

3.  The veteran died on April [redacted], 1998; it was recorded on the 
veteran's death certificate that the disease or condition 
that caused the death was progressive systemic sclerosis; 
other significant conditions contributing to death but not 
resulting from the underlying cause of death included chronic 
renal failure.

4.  The medical evidence does not demonstrate that the 
veteran's fatal progressive systemic sclerosis or chronic 
renal failure was clinically manifested until many years 
after his active military service, and the medical evidence 
does not establish a causal relationship between his 
progressive systemic sclerosis or chronic renal failure and 
an incident of his active service.  

5.  The veteran had active military service in Vietnam during 
the Vietnam era.

8.  The medical evidence does not demonstrate that the 
veteran's fatal progressive systemic sclerosis and/or chronic 
renal failure was associated with herbicide exposure in 
Vietnam.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1116, 
1310, 5103, 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) (to be codified at 38 U.S.C. 1116); 38 C.F.R. § 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim for service 
connection for the cause of the veteran's death.  
Essentially, the appellant maintains that the veteran's fatal 
disease was causally related to herbicide exposure during his 
active service.  

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified in pertinent part at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear provisions consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the appellant was notified as to 
the reasons her claim was denied, and informed of the 
evidence needed to substantiate her claim.  This is reflected 
in the June 1998 rating decision and the September 1998 
statement of the case.  The record contains the veteran's 
service medical records, numerous private treatment records, 
a VA examination report and VA medical statements and 
opinions.  The appellant presented testimony in support of 
her claim in a March 2001 hearing held before the undersigned 
Member of the Board, and there is no indication that there 
are outstanding treatment records that are relevant to this 
appeal, and should be obtained.  In short, the Board finds 
that the duty to notify and assist the appellant has been 
satisfied, and the case is ready for appellate review.  

At the March 2001 hearing, the appellant indicated that she 
was submitting additional medical evidence in support of her 
claim, and that she waived initial consideration of such 
evidence by the RO.  Moreover, additional evidence has 
recently been associated with the claims file.  The 
regulation in effect in March 2001, 38 C.F.R. § 20.1304(c) 
(2001), required that any additional evidence submitted by 
the appellant and accepted by the Board be referred to the 
RO for review and preparation of a supplemental statement of 
the case, unless this procedural right was waived in writing 
or at a hearing, as the appellant did in this case.  That 
regulation was subsequently amended, and the waiver 
provision eliminated, effective February 22, 2002.  See 67 
Fed. Reg. 3,099 (Jan. 23, 2002).  As such, the evidence 
submitted in this case may be considered by the Board in 
this appeal without further referral to the RO.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c)(1).  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

The Board also observes that there has been a recent change 
in the law pertaining to service connection for diseases 
associated with herbicide exposure in Vietnam.  See Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001) (to be codified at 38 U.S.C. 
1116).  The amendments made to 38 U.S.C.A. § 1116 are 
effective December 27, 2001, and are applicable to the 
present claim.  Although the RO has not had an opportunity to 
consider the applicability of the amendments in this case, 
the Board finds that there is no prejudice in applying this 
law in the first instance.  See Bernard, supra.  In that 
regard, the amendments to the law are generally more 
favorable to claimants.  Moreover, in the present case, as is 
discussed in more detail below, the veteran did not suffer 
from a disease at the time of his death that is statutorily 
presumed to have a positive association with herbicide 
exposure.  As such, the law (as previously in effect and as 
currently in effect) has no bearing on the outcome of this 
appeal.  

The law provides that for claims involving exposure to an 
herbicide, such as Agent Orange, veterans who served on 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975 (known as the Vietnam era), shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to the 
contrary.  Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001) (to be 
codified at 38 U.S.C. 1116(f)).  Certain diseases specified 
by statute warrant a presumption of service connection by 
reason of having positive association with herbicide 
exposure, if the disease becomes manifest within a period 
prescribed by regulation.  38 U.S.C.A. § 1116(a)(1).  The 
diseases subject to presumptive service connection are as 
follows:  non-Hodgkin's lymphoma, soft tissue sarcoma, 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, porphyria cutanea tarda, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and multiple myeloma.  38 U.S.C.A. § 1116(a)(2) 
(West 1991 & Supp. 2001); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) (to be codified at 38 U.S.C. 1116(a)(2)).

In the present case, the veteran served on active duty from 
December 1952 to December 1954, and from January 1955 to 
March 1973.  During his lifetime, service connection was not 
established for any disabilities.  The veteran died on April 
[redacted], 1998; it was recorded on the veteran's death certificate 
that the disease or condition that caused his death was 
progressive systemic sclerosis.  Other significant conditions 
contributing to death but not resulting from the underlying 
cause of death included chronic renal failure.  

A review of the medical evidence of record reveals that in a 
December 1997 VA examination, the veteran reported a history 
of prostate cancer in 1988.  The examiner remarked that there 
was no evidence of recurrence.  

Private medical records indicate that in April 1996, the 
veteran was assessed with scleroderma and progressive 
systemic sclerosis.  In May 1996, the veteran was 
hospitalized at the University of Missouri Hospital, and 
diagnosed with scleroderma of the kidney, severe scleroderma, 
and renal failure requiring hemodialysis.  The veteran 
underwent a VA Agent Orange examination in September 1997, 
which contains an impression that all the veteran's 
complaints were due to scleroderma, except for his prostate 
cancer.  The report also noted that the veteran had prostate 
cancer in 1988, and there was no current evidence of 
neoplasia.  According to a December 1997 VA examination 
report, the veteran was diagnosed with scleroderma, severe, 
preventing ambulation and self care.  He was also diagnosed 
with renal failure requiring dialysis, a thyroid nodule, 
essential hypertension, atrial fibrillation, and as noted 
earlier, a history of prostate cancer.  In a March 1998 
private medical record, the veteran was diagnosed with 
scleroderma, described as tight skin all over the body, with 
limitation of motion and discomfort. 

The veteran's final hospitalization report from the Cox 
Medical Centers, dated in April 1998, indicates that his 
final diagnoses were chronic renal failure due to 
scleroderma; large chronic pericardial effusion; and a septic 
episode, probably related to an infected Gor-Tex graft.  

In addition to the foregoing, the file contains an October 
1997 letter from a VA environmental physician.  The letter 
recognizes the veteran's participation in the Agent Orange 
Registry, and informs the veteran that "studies have 
identified an association between Agent Orange exposure and a 
few uncommon medical conditions."  The letter further stated 
that "[y]ou have one of these conditions and, therefore, may 
be entitled to special benefits from the [VA]."  The letter 
did not identify what "condition" the veteran had, although 
a review of the record reveals that this appears to be the 
same physician who examined the veteran in September 1997, 
and diagnosed him with scleroderma.

In light of the foregoing letter, the Board sought a medical 
expert opinion to ascertain the medical relationship, if any, 
between the veteran's progressive systemic sclerosis (PSS) 
and soft tissue sarcoma (a disease presumed associated with 
herbicide exposure); and whether it was as likely as not that 
the veteran's fatal PSS was caused by assumed exposure to 
Agent Orange.

In September 2001, a medical expert opinion was received from 
a professor of medicine at Emory University, also the Chief 
of Rheumatology at a VA medical center in Atlanta.  The 
physician indicated that based on a careful review of the 
veteran's claims file, there was no medical relationship 
between the veteran's PSS or scleroderma and soft tissue 
sarcoma.  The physician indicated that PSS or scleroderma is 
considered a rheumatic disease of unknown cause, which often 
affected the skin, subcutaneous tissues, and internal organs, 
such as the heart, lungs, and kidneys.  Soft tissue sarcomas 
are considered malignant diseases, which are cancer-like, and 
have no association to PSS.  Additionally, the physician 
opined that it was not likely, based on his knowledge and a 
careful review of pertinent textbooks and relevant 
literature, that there was an association between PSS and 
Agent Orange exposure. 

In light of the foregoing, as well as a complete review of 
the veteran's claims file, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for the cause of the veteran's death.  While the 
veteran's service personnel records indicate that he had 
active service in Vietnam during the Vietnam Era, and thus, 
is presumed to have had exposure to an herbicide such as 
Agent Orange, the medical evidence does not indicate that the 
veteran died of a disease presumed associated with herbicide 
exposure.  An October 1997 VA letter from an environmental 
physician suggests that the veteran had a "condition" 
associated with Agent Orange exposure, but the letter does 
not identify any such condition.  Rather, the letter appears 
to be a generic form letter sent to veterans who participated 
in the Agent Orange Registry.  The Board acknowledges that 
the same physician who signed that letter had diagnosed the 
veteran with scleroderma in a September 1997 Agent Orange 
examination.  However, scleroderma is not a disease that is 
statutorily presumed to be associated with Agent Orange 
exposure.

The records in the veteran's claims file do not show any 
indication that the veteran's death was caused by a disease 
that is statutorily presumed to be associated with herbicide 
exposure.  Significantly, to the contrary, a September 2001 
medical expert opinion concluded that the veteran's fatal PSS 
and scleroderma were not associated with Agent Orange 
exposure.  Apparently the veteran was treated for prostate 
cancer in 1988, but it appears that there was no recurrence 
of the cancer after that time.  See 38 U.S.C.A. § 1116.  
Thus, there is no basis in the record to award service 
connection for the cause of the veteran's death, as secondary 
to Agent Orange exposure.  

Although service connection may not be awarded as secondary 
to Agent Orange exposure, the Board must examine whether 
service connection is warranted on a direct basis.  As noted 
earlier, the veteran's death certificate lists progressive 
systemic sclerosis as the disease or condition that caused 
his death.  Chronic renal failure was listed as another 
significant condition contributing to death but not resulting 
from the underlying cause of death.  According to the record, 
the veteran developed progressive systemic sclerosis, 
scleroderma, and chronic renal failure around 1996, which was 
many years following service separation.  There is no 
indication that the veteran developed those disorders during 
service, nor is there any evidence that those disorders were 
causally related to an incident of his active service. 

The Board acknowledges the appellant's statements and 
testimony of record, in which she essentially contends that 
the veteran's fatal diseases were related to Agent Orange 
exposure.  Nevertheless, as discussed above, the medical 
evidence does not support her contentions.  As a lay person, 
without medical expertise or training, her opinions as to 
medical etiology or causation are not competent medical 
evidence, which is required to establish service connection.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons may be competent to provide an "eye-witness 
account of a veteran's visible symptoms," but they are not 
capable of offering evidence that requires medical 
knowledge).  In short, in the absence of medical evidence 
that the veteran's fatal disorders were causally or 
etiologically related to his active service, or associated 
with herbicide exposure, the record affords no basis to award 
service connection for the cause of the veteran's death. 

The Board has considered the "benefit of the doubt" rule, 
but because the evidence is not in relative equipoise, that 
doctrine is not applicable in this case.  See 38 U.S.C.A. 
§ 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

